Citation Nr: 0803195	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-41 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1969, and from December 1990 to March 1991.  The veteran 
also service with the Army National Guard during the 
intervening years.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a Decision 
Review Officer hearing in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends his current seizure disorder had its 
onset in service, and particularly is linked to a fall/head 
injury during a period of active duty for training in 1975 or 
1976 (he apparently does not precisely recall).  He contends 
this fall either caused his seizure disorder, or reflected 
its onset.   

The service medical records show the veteran was seen in July 
1975, when he apparently passed out, fell from a vehicle (a 
wrecker) and hit his head.  There is no mention of any 
seizure or suggestion of a seizure in this record.  Two years 
later, in November 1977, the service records show the veteran 
had a seizure at a Saturday morning drill.  He was taken to 
the local hospital, but returned to drill the next day.  That 
hospital record included an entry that the veteran had a 3 
year history of seizures, all of which followed a moderate 
amount of ETOH the night before.  The military sick slip from 
the following day, (November 6, 1977), noted the veteran had 
been treated at "Vanderbilt" and that the veteran had 3 
seizures in 2 years, and was currently on medication.  

As the claim developed, the RO obtained treatment records 
dated since 1999, but little has been accomplished to obtain 
records nearer in time to the first medically documented 
seizure.  In this regard, the evidence currently of record, 
and the veteran's own reports identify the sources from whom 
records should be requested, as detailed below.  

In addition, the nature of the veteran's service in July 1975 
and November 1977 should be verified, since whether he was on 
active duty for training or inactive duty training at those 
times could be relevant to the outcome of the claim.  

Likewise, once the available relevant evidence is assembled, 
it appears necessary to have the veteran undergo a VA 
examination to ascertain the nature and etiology of the 
claimed disability.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
appropriate entity to verify the nature 
of the veteran's service in July 1975 
and on November 5, and November 6, 
1977; i.e., whether he was on active 
duty for training or inactive duty 
training on those dates.  

2.  With any assistance necessary from 
the veteran, to include obtaining the 
full name and address of those from 
whom records are sought, the RO should 
attempt to obtain copies of the 
earliest records of the veteran's 
treatment for seizures possessed by the 
following:  

		Dr. Patterson
		James B. Norwood, MD
		John C. Witt, MD
		Richard Rubinowicz, MD

3.  With any assistance necessary from 
the veteran, the RO should attempt to 
obtain copies of any records of 
treatment of the veteran for seizures 
at the Vanderbilt Hospital/ Medical 
Center during the period between 1975 
through 1977.  

4.  The veteran should be asked to 
identify any others not mentioned in 
this Remand from whom he believes 
relevant records should be sought.  
Attempts to obtain any other such 
records should then be made.  

5.  After the above action has been 
accomplished, the veteran should be 
scheduled for a VA examination in order 
to determine the nature and etiology of 
his epilepsy and/or seizure disorder.  
Prior to the examination, the claims 
folder should be made available to the 
examiner for review.  A notation to the 
effect that this record review took 
place should be included in the 
examination report.  The examiner 
should conduct any appropriate studies 
to support her or his findings.  
Particularly, this examiner should note 
the July 1975 in-service head injury 
and discuss whether it is at least as 
likely as not that any epilepsy and/or 
seizure disorder found present was 
caused by the July 1975 head injury, or 
was manifested by that July 1975 
episode.  The rationale for any opinion 
expressed should be stated in a legible 
report.  

6.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
